Putnam Investments One Post Office Square Boston, MA 02109 March 16, 2017 VIA EDGAR Jaea Hahn, Esquire U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 RE: Putnam Funds Trust (Investment Company Act File No. 811-07513)—Registration Statement on Form N- 14 Dear Ms. Hahn: Enclosed for filing on behalf of Putnam Global Sector Fund, a series of Putnam Funds Trust (the “Fund”), is a registration statement on Form N-14 (the “Registration Statement”). The Registration Statement relates to the merger of Putnam Global Dividend Fund into the Fund. No registration fee is being paid at the time of filing because the Fund has previously filed an election, under Rule 24f-2 under the Investment Company Act of 1940, as amended, to register an indefinite number of shares of the Fund. The Registration Statement is proposed to become effective thirty days after filing, April 15, 2017, pursuant to Rule 488 under the Securities Act of 1933, as amended (the “Securities Act”). I may be reached at 1-617-760-0044, to discuss this matter further. Thank you in advance for your assistance. Very truly yours, /s/ Caitlin E. Robinson Caitlin E. Robinson Enclosure cc: Bryan Chegwidden, Esquire, Ropes & Gray LLP James Thomas, Esquire, Ropes & Gray LLP Peter Fariel, Esquire, Putnam Investments
